Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
                                                             Introduction
2.        This action responds to the application 17/196,715 filed on 03-09-2021.  Claims 1-20 are pending.


Double Patenting
3.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.   Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,976,879. Although the claims at issue are not identical, they are not patentably distinct from each other because, the current (17/196,725) claim limitations are broader than claims 1-20 of U.S. Patent No. 10,976,991 as shown in the table below.
    Instant   Application No. 17/196,725
                       US PAT. 10,976,991     
1.   A method comprising: retrieving an audio profile of a user, wherein the audio profile comprises a plurality of parameters, wherein at least one of the plurality of parameters is generated based on a detected gaze direction of the user in response to a synthesized sound, wherein the gaze direction indicates a perceived location of the synthesized sound; modifying audio content based on the plurality of parameters; and presenting the modified audio content to the user.
1.  A method comprising: collecting, by a wearable device, audio assessment data of a user, wherein collecting the audio assessment data comprises generating a synthesized sound and detecting a gaze direction of the user with an eye tracking unit in response to the synthesized sound, wherein the gaze direction indicates a perceived location of the synthesized sound; updating an audio profile based on the audio assessment data and physical data describing the user; and presenting audio content to the user based in part on the audio profile.

	


Claim Rejections - 35 USC § 103
5.   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6. The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

7.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
8. Claims 1-5 and 13-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mackay et al. (US 2021/0405962) in view of Tungare .et al. (US 2016/0246367).
   Consider claim 1, Mackay teaches a method comprising: retrieving an audio profile of a user(see fig. 3), wherein the audio profile comprises a plurality of parameters, wherein at least one of the plurality of parameters is generated based on modifying audio content based on the plurality of parameters; and presenting the modified audio content to the user (see figs. 1-6c and paragraphs[0140]-[0162]); but Mackay does not explicitly teach a detected gaze direction of the user in response to a synthesized sound, wherein the gaze direction indicates a perceived location of the synthesized sound.
      However, Tungare teaches  a detected gaze direction of the user in response to a synthesized sound, wherein the gaze direction indicates a perceived location of the synthesized sound (see figs/ 6-13 and paragraphs[0045]-[0059)).
    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to combine the teaching of Tungare into the teaching of Mackay to provide the at least one sensor is configured to identify a position of an eye, and the controller is configured to receive a first signal indicative of a first position of an eye from the at least one sensor and map the eye position to a user's selection. 
     Consider claims 2-4, Mackay as modified Tungare teaches the method further comprising retrieving the audio profile from a social network, wherein the social network associates the audio profile with a user profile (see figs. 1-6c and paragraphs[0140]-[0162]); and  the method further comprising modifying the audio content based on an enhancement scheme in the audio profile (see figs. 1-6c and paragraphs[0140]-[0162]); and  the method further comprising modifying the audio profile(see figs. 1-6c and paragraphs[0140]-[0162])
    Consider claim 5, Mackay as modified Tungare teaches the method  further comprising: receiving the audio content from an external system; and modifying the audio content based on the audio profile(see figs. 1-6c and paragraphs[0140]-[0162]).
    Consider claim 13, Mackay teaches a computer program product comprising a non-transitory computer- readable storage medium containing computer program code(see fig. 2A) for:retrieving an audio profile of a user(see fig. 3), wherein the audio profile comprises a plurality of parameters, wherein at least one of the plurality of parameters is generated based on modifying audio content based on the plurality of parameters; and presenting the modified audio content to the user (see figs. 1-6c and paragraphs[0140]-[0162]); but Mackay does not explicitly teach a detected gaze direction of the user in response to a synthesized sound, wherein the gaze direction indicates a perceived location of the synthesized sound.
      However, Tungare teaches  a detected gaze direction of the user in response to a synthesized sound, wherein the gaze direction indicates a perceived location of the synthesized sound (see figs/ 6-13 and paragraphs[0045]-[0059]).
    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to combine the teaching of Tungare into the teaching of Mackay to provide the at least one sensor is configured to identify a position of an eye, and the controller is configured to receive a first signal indicative of a first position of an eye from the at least one sensor and map the eye position to a user's selection.
     Consider claim 14, Mackay teaches the computer program product further comprising computer program code for retrieving the audio profile from a social network, wherein the social network associates the audio profile with a user profile(see figs. 1-6c and paragraphs[0140]-[0162]). 
      Consider claim 15, Mackay teaches a device comprising a non-transitory computer-readable storage medium containing computer program code(see fig. 2A) for:
retrieving an audio profile of a user(see fig. 3), wherein the audio profile comprises a plurality of parameters, wherein at least one of the plurality of parameters is generated based on modifying audio content based on the plurality of parameters; and presenting the modified audio content to the user (see figs. 1-6c and paragraphs[0140]-[0162]); but Mackay does not explicitly teach a wearable device; and a detected gaze direction of the user in response to a synthesized sound, wherein the gaze direction indicates a perceived location of the synthesized sound.
      However, Tungare teaches a wearable device comprising a non-transitory computer-readable storage medium containing computer program(see figs 1A-2B); and 
 a detected gaze direction of the user in response to a synthesized sound, wherein the gaze direction indicates a perceived location of the synthesized sound (see figs/ 6-13 and paragraphs[0045]-[0059)).
    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to combine the teaching of Tungare into the teaching of Mackay to provide the at least one sensor is configured to identify a position of an eye, and the controller is configured to receive a first signal indicative of a first position of an eye from the at least one sensor and map the eye position to a user's selection.
     Consider claims 16-18, Mackay as modified Tungare teaches the wearable device  further comprising computer program code for retrieving the audio profile from a social network, wherein the social network associates the audio profile with a user profile(see figs. 1-6c and paragraphs[0140]-[0162]); and the wearable device further comprising computer program code for modifying the audio content based on an enhancement scheme in the audio profile(see figs. 1-6c and paragraphs[0140]-[0162]); and the wearable device further comprising computer program code for: receiving the audio content from an external system; and modifying the audio content based on the audio profile(see figs. 1-6c and paragraphs[0140]-[0162]). 





9. Claims 6, 7, 9-11 and 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mackay et al. (US 2021/0405962) as modified by Tungare .et al. (US 2016/0246367). as applied to claims 1 and 15 above, and further in view of Pang et al. (US 2018/0324541).
      Consider claims 6 and 7, Mackay does not explicitly teach the method further comprising collecting audio assessment data by: presenting the synthesized sound to the user; and detecting a response to the synthesized sound by the user; and the method wherein the collecting the audio assessment data comprises: determining a location of a sound source in a local area; and detecting a response to the sound source by the user.
  However, Pang teaches the method further comprising collecting audio assessment data by: presenting the synthesized sound to the user; and detecting a response to the synthesized sound by the user (see figs. 1-8 and paragraphs[0069]-[0101]); and the method wherein the collecting the audio assessment data comprises: determining a location of a sound source in a local area; and detecting a response to the sound source by the user(see figs. 1-8 and paragraphs[0069]-[0101]).   
    Therefore, it would have obvious before the effective filing date to one of ordinary skill in the art at the time the invention was made to combine the teaching of Pang into the teaching of Mackay and Tungare to provide predefined for a plurality of reference positions relative to the listener, a processor configured to determine a pair of left ear and right ear transfer functions on the basis of the set of predefined pairs of predefined left ear and right ear transfer functions for the azimuth angle and the elevation angle of the virtual target position and an adjustment filter configured to filter the input audio signal on the basis of the determined pair of left ear and right ear transfer functions and an adjustment function configured to adjust a delay between the left ear transfer function and the right ear transfer function to obtain a left ear output audio signal and a right ear output audio signal
   Consider claims 9-11, Mackay does not explicitly teach the method wherein modifying the audio content comprises increasing an amplitude of frequencies within a frequency band; and the method wherein at least one of the plurality of parameters is generated based on an audio assessment routine; and the method wherein at least one of the plurality of parameters comprise a scaling factor and at least one of the plurality of parameters comprise a maximum level of reverberation.
    However, Pang teaches the method wherein modifying the audio content comprises increasing an amplitude of frequencies within a frequency band (see figs. 1-8 and paragraphs[0069]-[0101]) ; and the method wherein at least one of the plurality of parameters is generated based on an audio assessment routine (see figs. 1-8 and paragraphs[0069]-[0101]); and the method wherein at least one of the plurality of parameters comprise a scaling factor and at least one of the plurality of parameters comprise a maximum level of reverberation(see figs. 1-8 and paragraphs[0069]-[0101]).
    Therefore, it would have obvious before the effective filing date to one of ordinary skill in the art at the time the invention was made to combine the teaching of Pang into the teaching of Mackay and Tungare to provide predefined for a plurality of reference positions relative to the listener, a processor configured to determine a pair of left ear and right ear transfer functions on the basis of the set of predefined pairs of predefined left ear and right ear transfer functions for the azimuth angle and the elevation angle of the virtual target position and an adjustment filter configured to filter the input audio signal on the basis of the determined pair of left ear and right ear transfer functions and an adjustment function configured to adjust a delay between the left ear transfer function and the right ear transfer function to obtain a left ear output audio signal and a right ear output audio signal.
   Consider claims 19-20, Mackay does not explicitly teach the wearable device further comprising computer code for collecting audio assessment data by: presenting the synthesized sound to the user; and detecting a response to the synthesized sound by the user; and the wearable device wherein the collecting the audio assessment data comprises: determining a location of a sound source in a local area; and detecting a response to the sound source by the user.
    However, Pang teaches the wearable device further comprising computer code for collecting audio assessment data by: presenting the synthesized sound to the user; and detecting a response to the synthesized sound by the user(see figs. 1-8 and paragraphs[0069]-[0101]); and the wearable device wherein the collecting the audio assessment data comprises: determining a location of a sound source in a local area; and detecting a response to the sound source by the user(see figs. 1-8 and paragraphs[0069]-[0101]). 
     Therefore, it would have obvious before the effective filing date to one of ordinary skill in the art at the time the invention was made to combine the teaching of Pang into the teaching of Mackay and Tungare to provide predefined for a plurality of reference positions relative to the listener, a processor configured to determine a pair of left ear and right ear transfer functions on the basis of the set of predefined pairs of predefined left ear and right ear transfer functions for the azimuth angle and the elevation angle of the virtual target position and an adjustment filter configured to filter the input audio signal on the basis of the determined pair of left ear and right ear transfer functions and an adjustment function configured to adjust a delay between the left ear transfer function and the right ear transfer function to obtain a left ear output audio signal and a right ear output audio signal.

10. Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Mackay et al. (US 2021/0405962)  as modified by Tungare et al. (US 2016/0246367) as applied to claim 1 above, and further in view of Boesen (US 2018/0124495). 
     Consider Claim 8, Mackay does not explicitly teaches the method wherein the physical data describes an ear shape of the user. 
However, Boesen teaches the method wherein the physical data describes an ear shape of the user (see figs. 3-5 and paragraphs[0034]-[0043]).
      Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to combine the teaching of Boesen into the teaching of Mackay and Tungare to provide (a) detecting a position of the wireless earpieces in ears of a user utilizing a number of contacts, (b) analyzing how to modify communications with the user based on the position, (c) communicating with the user utilizing the analysis, (d) adjusting an orientation of one or more speakers of the wireless earpieces in response to the position, and (e) adjusting a plurality of sensors in response to the position.

11. Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over Mackay et al. (US 2021/0405962) as modified by Tungare et al. (US 2016/0246367) as applied to claim 1 above, and further in view of Petitt, JR. et al. (US 2015/0019982).
    Consider Claim 12, Mackay does not explicitly teaches the method wherein the audio profile comprises a security setting, wherein the security setting indicates whether a third-party is authorized to access the audio profile.
    However, Petitt teaches the method wherein the audio profile comprises a security setting, wherein the security setting indicates whether a third-party is authorized to access the audio profile (see figs. 15-31 and paragraphs[0224]-[0255]).
     Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to combine the teaching of Petitt into the teaching of Mackay and Tungareto provide the first device includes a proximity element for wireless coupling with tethering devices and configured to issue an alert when a distance between tethering devices and the first device exceeds a predetermined maximum distance.

                                                       Conclusion
12.      The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Foo et al. (US 2019/0261102) is cited to show other AUDIO PROFILE FOR PERSONALIZED AUDIO ENHANCEMENT.

13.             Any response to this action should be mailed to:

Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        		
Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:
			(571) 273-8300
Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
			
	Any inquiry concerning this communication or earlier communications from the examiner 

should be directed to Lao,Lun-See whose telephone number is (571) 272-7501  The examiner 

can normally be reached on Monday-Friday from 8:00 to 5:30.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's 

supervisor,  Davetta W Goins, can be reached on (571) 272-2957. 

	Any inquiry of a general nature or relating to the status of this application or proceeding

 should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.

/LUN-SEE LAO/Primary Examiner, 
Art Unit 2655                                                                                                                                                                                                                                                                                                                                                                                                             Patent Examiner
US Patent and Trademark Office
Knox
571-272-7501
Date 07-28-2022